DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 are objected because of the following informalities: 
•	Claim 1, line 6, the recitation “…on which…” should read “…on when…”.
Claims 2-10, being dependent to claim 1 inherit the same problem and are also objected.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method of calculating a specific time difference based on a current system time and a predicted working duration in order to provide charging to a battery of a portable electronic device. 
The limitation of determining a capacity to be charged based on the target capacity and the remaining power level;…obtaining a specific time difference between the current system time and a predicted working duration, wherein the predicted working duration is selected from a specific working duration among the historical working durations subsequent to the current system time; and using the capacity to be charged to correspond to the specific time difference to obtain a predicted charging current value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a portable electronic device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a portable electronic device” language, “determining a capacity to be charged based on the target capacity and the remaining power level; …obtaining a specific time difference between the current system time and a predicted working duration, wherein the predicted working duration is selected from a specific working duration among the historical working durations subsequent to the current system time” in the context of this claim encompasses the user manually determines the capacity charged and calculates the specific time difference between the current system time and the predicted working duration. Similarly, the limitation of using the capacity to be charged to correspond to the specific time difference to obtain a predicted charging current value as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation done in the mind but for the recitation of generic computer components the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) Federal Register January 7, 2019. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using the portable electronic device to perform the steps of determining the capacity, calculating the specific time difference and obtaining the predicted charging current value. The portable electronic device in the above steps are recited at a high-level of generality (i.e., as a generic portable electronic device performing a generic computer function of a method of calculating a specific time difference based on a current system time and a predicted working duration in order to provide charging to a battery of a portable electronic device) such that it amounts no more than mere instructions to apply the exception using a portable electronic device. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a portable electronic device to perform determining the capacity, calculating the specific time difference and obtain a predicted charging current value steps amounts to no more than mere instructions to apply the exception using a portable electronic device and a battery which are recited at high level of generality and do not amount to significantly more. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
Claims 3 and 5 do not appear to add significantly more than the judicial exception identified above. The claims do not recite additional elements that integrate the judicial exception into a practical application and are thus rejected under the same basis.
         
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over the US Application Publication by Hargrave (US # 20140340051), in view of the US Patent Application Publication by Bansal et al. (US # 20080218126).

Regarding Claim 1, Hargrave teaches in Figures 2 and 5, a battery charging method suitable for a portable electronic device (Smartphone 228, [0018, 0022, lines 1-5]), comprising: 
obtaining a plurality of historical working durations (“…estimated usage, time of day…”) of the portable electronic device powered by a battery (not shown) of the portable electronic device [0019, lines 10-15, 0020, lines 1-5, 0023, lines 6-8]; 
in response to the portable electronic device being connected to a charging power source, obtaining a remaining power level (Step 212, [0023, lines 4-5]) and a target capacity (Calculated Target Level, Step 214) of the battery of the portable electronic device, wherein the target capacity is a capacity based on which charging of the battery of the portable electronic device is stopped (Fig 2, Steps 210-218), 0023, lines 1-14]); 
determining a capacity to be charged (Charge level require at Step 214) based on the target capacity (Calculated Target Level, Step 214) and the remaining power level (Step 212, [0023, lines 1-14]); 
Hargarve fails to teach:
obtaining a current system time of the portable electronic device connected to the charging power source; 
obtaining a specific time difference between the current system time and a predicted working duration, wherein the predicted working duration is selected from a specific working duration among the historical working durations subsequent to the current system time; and 
using the capacity to be charged to correspond to the specific time difference to obtain a predicted charging current value.
Bansal teaches in Figures 1 and 5, a method and system for charging batteries of electronic devices (Abstract, lines 9-16) comprising steps of:
obtaining a current system time (Step 517) of a portable electronic device connected to the charging power source (Bansal teaches a battery charging system for a mobile device (Laptop Computer, Notebook/PDA, [0015, lines 8-14, 0017, lines 1-3, 0019, lines 1-2]; 
obtaining a specific time difference between the current system time and a predicted working duration (“selected time slot”), wherein the predicted working duration is selected from a specific working duration (Fig 5, Step 515, also see “Calendar mode Step 411 in Fig 4, Abstract, lines 9-16) among a historical working durations subsequent to the current system time (Fig 5, Step 515, [0032]); and 
using the capacity to be charged to correspond to the specific time difference to obtain a predicted charging current value (If step 519 is yes, then charging current is decided in step 511 based on comparing the battery charge level with a maximum specified charge level 507, Fig 5, Steps 507 and 511, [0032]).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additional include charging the battery based on days and times of usage of the battery, within the apparatus of Hargrave, as taught by Bansal, in order to enhance the lifespan of the battery (see Bansal, [0006, lines 19-20]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hargrave and Bansal as applied to claim 1 above, in further view of the European Patent Application Publication by Katayama (EP # 3174176A1).
Regarding Claim 2, Hargrave and Bansal teaches the method claim 1.
The combination of Hargrave and Bansal fail to teach: 
in response to the predicted charging current value being between a maximum charging current value and a minimum charging current value of the portable electronic device, using the predicted charging current value to charge the battery of the portable electronic device; 
in response to the predicted charging current value being greater than the maximum charging current value of the portable electronic device, setting the predicted charging current value to be equal to the maximum charging current value; and 
in response to the predicted charging current value being smaller than the minimum charging current value of the portable electronic device, setting the predicted charging current value to be equal to the minimum charging current value.
Katayama teaches in Figures 2 and 10, charging a battery pack comprising a control unit (30) capable of performing steps of:
in response to a predicted charging current value being between a maximum charging current value and a minimum charging current value of a battery pack [0028], using the predicted charging current value to charge the battery pack; 
in response to the predicted charging current value being greater than the maximum charging current value of the battery pack, setting the predicted charging current value to be equal to the maximum charging current value [0181, 0184]; and 
in response to the predicted charging current value being smaller than the minimum charging current value of the battery pack, setting the predicted charging current value to be equal to the minimum charging current value [0183-0184].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additional include predicting maximum and minimum charging values for the battery, within the apparatus of Hargrave and Bansal, as taught by Katayama, in order to inhibit deterioration of a charging device caused by charging of the battery pack (see Inoue, [0044, lines 3-5]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hargrave and Bansal as applied to claim 1 above, as evidenced by the US Patent to Mann et al. (US # 5754029).

Regarding Claim 3, Hargrave and Bansal teaches the method claim 1.
Hargrave fails to teach: 
wherein the predicted working duration and the current system time belong to a first week, the specific working duration belongs to a second week prior to the first week, and a time point and a length of the predicted working duration in the first week correspond to a time point and a length of the specific working duration in the second week.
Bansal further teaches in Figures 1 and 5, a method for charging batteries of electronic devices (Abstract, lines 9-16) comprising steps of:
charging the batteries based on predicting working duration and the current system time, the specific working duration belongs to selected time slot of days and times [0032, lines 1-7].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to additional include charging the battery based specific working durations, within the apparatus of Hargrave, as taught by Bansal, in order to enhance the lifespan of the battery (see Bansal, [0006, lines 19-20]).
The combination of Hargrave in view of Bansal substantially teaches all of the elements claimed as explained above, except that Hargrave and Bansal is silent about 
wherein the predicted working duration and the current system time belong to a first week, the specific working duration belongs to a second week prior to the first week, and a time point and a length of the predicted working duration in the first week correspond to a time point and a length of the specific working duration in the second week.
However, charging of the batteries based on user specific preferences based on days, prior or before week are discovered through routine experimentation. It has been held that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
For example, the reference Mann teaches charging a battery based on user custom calendar (Figures 1 and 5, step 820, Abstract, lines 8-13, Col 6, lines 19-22, also see Col 3, lines 58-65). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to use the teachings of Mann and charge the battery based on user selectable custom calendar, in order to charge the battery in advance and make device ready for immediate use based on custom calendar derived events (see Mann, Col 3, lines 52-54). 

Allowable Subject Matter
Claims 4 and 6 - 10 are objected to as being dependent upon a rejected base claim, but would be allowable if incorporated into their respective independent claims including all of the limitations of the base claim and the intervening claim.
The following is an examiner’s statement of reasons for allowance
In terms of Claim 4, the prior art of record doesn’t teach alone or in combination:
finding, among the historical working durations, a plurality of first historical working durations that are within one week from the current system time and a plurality of first historical remaining power levels corresponding to the plurality of first historical working durations; 
in response to that all of the first historical remaining power levels are not lower than a first capacity threshold, and in response to that the remaining power level of the battery of the portable electronic device is not lower than a second capacity threshold, determining that the portable electronic device does not need to be charged; and 
in response to that all of the first historical remaining power levels are not lower than a first capacity threshold, and in response to that the remaining power level of the battery of the portable electronic device is lower than the second capacity threshold, defining the target capacity as the second capacity threshold, in combination with the remaining claim elements of claim 4.

In terms of Claim 7, the prior art of record doesn’t teach alone or in combination:
wherein the predicted charging time corresponds to a learning mode, and the method further comprises: 
obtaining a plurality of charging current values corresponding to a plurality of charging modes, and predicting a charging time for charging the battery of the portable electronic device to the target capacity through each of the charging modes based on each of the charging current values and the capacity to be charged; 
displaying a charging mode menu, wherein the charging mode menu comprises the learning mode, the predicted charging time, the charging modes and the corresponding charging times; and in response to that the learning mode is selected from the charging mode menu, charging the battery of the portable electronic device by using the predicted charging current value corresponding to the learning mode; and 
in response to that a specific charging mode among the charging modes is selected from the charging mode menu, charging the battery of the portable electronic device by using a specific charging current value corresponding to the specific charging mode, in combination with the remaining claim elements of claim 7.
Claims 8 - 10, the claim would be allowed as it further limit allowed claim 7.

Claims 5 - 6 are objected to as being dependent upon a rejected base claim, but would be allowable if incorporated into their respective independent claims including all of the limitations of the base claim and the intervening claims and the 35 U.S.C.101 rejection as set forth above is corrected.

In terms of Claim 5, the prior art of record doesn’t teach alone or in combination:
finding, among the historical working durations, a plurality of first historical working durations that are within one week from the current system time and a plurality of first historical remaining power levels corresponding to the plurality of first historical working durations; 
in response to that one of the plurality of first historical remaining power levels is lower than the first capacity threshold, finding a plurality of second historical working durations among the plurality of historical working durations, wherein each of the second historical working durations is within one month from the current system time and corresponds to the same weekday; 
obtaining a plurality of second historical remaining power levels corresponding to the plurality of second historical working durations, and finding at least one of the second historical remaining power levels lower than the first capacity threshold; and in response to that the number of the at least one of the second historical remaining power levels lower than the first capacity threshold is greater than a preset number, defining the target capacity as a rated capacity of the battery of the portable electronic device, in combination with the remaining claim elements of claim 5.
Claim 6, the claim would be allowed as it further limit allowed claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US Patent Application Publication by Herrod et al. (US # 20100123436) teaches a charging management method comprising: 
A device optimized battery-charging system for extending the useful life of a rechargeable battery. The optimized battery-charging system predicts periods of use and non-use of the device containing the battery and generates a schedule of when to charge the battery so the battery is ready for the next use cycle (Fig 1, Abstract, lines 1-6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188. The examiner can normally be reached 9a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859


/RICHARD ISLA/           Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                             	April 28, 2022